Case 2:18-CV-1O475-SRC-CLW Document 18

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Filed 10/09/18 Page 1 of 10 Page|D: 80

 

GARY BENNETT, III,
Plaintiff,

- against -

STIPULATION TO AMEND
COMPLAINT PURSUANT TO
FRCP 15 (a) (2)

2:18-cv-10475-SRC-CLW

TANIS CONCRETE, INC. and SERGIO R. VALDEZ,

Defend ants.

X

IT IS HEREBY STIPULATED AND AGREED by all parties hereto, through their

respective counsel, that the plaintiff may amend his Complaint and file an Amended Complaint

in the form annexed hereto as Exhibit A, pursuant to Rule 15(a)(2) of the Federal Rules of Civil

   

Procedure.

 

David/B. 0wens, Esq.

Attorney for Plaintiff

Molod, Spitz & DeSantis, P.C.
Journal Square Plaza, Suite 1005
Jersey City, New Jersey 07306
Ph: (201) 479-0806
Dowens@mg]gd§pi;;.ggm

Francis K. Liu, Esq.

Attorney for Defendants
Ahmuty, Demers & Mcmanus
65 Madison Avenue, Suite 400
Morristown, NJ 07960

Ph: 973-984-7313

Emn§i§.l_iMmlL@p_rn

 

Case 2:18-CV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 2 of 10 Page|D: 81

EXHIBIT A

Case 2:18-CV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 3 of 10 Page|D: 82

David B. Owens, Esq.

Molod, Spitz & DeSantis, P.C.

35 Journal Square Plaza, Suite 1005
Jersey City, New Jersey 07306

Ph: (201) 479-0806

anens@molodsgitz.com
Attorneys for Plaintiff, Gary Bennett, III

Joseph E. O’Connor, Esq., admitted Pro Hac Vice
O’Connor & Partners, PLLC

130 North Front Street, Suite 200

Kingston, New York 12401

Ph: (845) 303-8777

Fax: (845)303-8666

'ocormor en law.ct)r_g

Attorneys for Plaintiff, Gary Bennett, Il'l

UNITEI) sTATES DISTRICT coURT
DISTRICT oF NEW JERSEY
----- x

 

GARY BENNETT, III,
AMENDED COMPLAINT
Plaintiff,
2:18-CV-10475-SRC-CLW
- against -

TANIS CONCRETE, INC. and SERGIO R. VALDEZ,

Defendants.

 

Plaintiff, GARY BENNETT, III, by his attorneys David Owens, Esq., of Molod, Spitz &
DeSantis, P.C., and Joseph E. O’Connor, Esq., of O’Connor & Partners, PLLC, admitted Pro Hac

Vioe, for his Amended Complaint, alleges as follows:

Case 2:18-CV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 4 of 10 Page|D: 83

,l!]RISDICTION A§!)_ YENUE

1. Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332 in that, upon information
and belief, there is complete diversity of citizenship between the plaintiff and the
defendants and the amount in controversy exceeds $75,000 exclusive of interest and
costs.

2. Venue is properly laid pursuant to 28 U.S.C. § 1391 because, upon information and
belief, the defendants are residents of the State of New Jersey and because a substantial
part of the events or omissions giving rise to the claims occurred in the State of New
Jersey.

THE PARTIQS_

3. Plaintiff GARY BENNETT, HI is a citizen of the State of New York, residing in
Westtown, New York.

4. Upon information and belief, the defendant TANIS CONCRETE, INC., (hereinafter
“TANIS”) is a corporation duly organized and existing under the laws of the State of New
Jersey with its principal place of business located in Fair Lawn, New Jersey.

5 . Upon information and belief, the defendant SERGIO R. VALDEZ (hereinafter
“VALDEZ”) is a citizen of the State of New Jersey and resides in the State of New
Jersey.

AL AL E A NS

6. Upon information and belief, at all times herein mentioned, defendant TANIS Was the

Case 2:18-cV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 5 of 10 Page|D: 84

10.

11.

12.

13.

14.

15.

16.

owner of a cement mixing truck bearing New Jersey license number X82U77.

Upon information and belief7 the said truck was numbered 148 by the said defendant.
Upon information and belief, the vehicle identification number of the said truck was
1M2B210COYM025757.

Upon information and belief, the defendant TANIS purchased the said truck new.

Upon information and belief, the defendant TANIS was the owner of the said truck on
February 20, 2018.

Upon information and belief, from the date that TANIS purchased the said truck to and
including February 20, 2018 the defendant TANIS was the only owner of the said truck.
Upon information and belief, the defendant TANIS, by its employees, agents, and
servants, operated the said truck on a regular and frequent basis from the date that TANIS
purchased the truck to and including February 20, 2018.

Upon information and belief, the defendant TANIS customarily used the said truck to
carry, mix, and deliver liquid concrete.

Upon information and belief, from the date that the defendant TANIS purchased the Said
truck to and including February 20, 2018 the defendant TANIS alone, by its employees,
agents, and servants, performed all of the maintenance and servicing of the said truck.
Upon information and belief, such maintenance and servicing on or prior to February 20,
2018, was performed by the defendant TANIS, its employees, agents, or servants at a
facility operated by the said defendant and located at 17-68 River Road, Fair Lawn, New
Jersey.

Upon information and belief, such maintenance and servicing included such activities as

Case 2:18-cV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 6 of 10 Page|D: 85

17.

18.

19.

20.

21.

22.

23.

24.

25 .

the defendant TANIS deemed necessary and appropriate to attempt to ensure that the
drive shaft and parts related thereto would not become disconnected from the aforesaid
truck while it was being driven on public roadways.

Upon information and belief, on February 20, 2018 the defendant VALDEZ was
employed by the defendant TANIS.

Upon information and belief, on February 20, 2018 the defendant VALDEZ was
operating the aforesaid truck Within the course and scope of his employment by the
defendant TANIS.

Upon information and belief, on February 20, 2018 the defendant VALDEZ was
operating the aforesaid truck with the permission and consent of the defendant TANIS,
On February 20, 2018, the plaintiff Was the operator of a 2015 Chrysler 2000 automobile
bearing New York license number GRN4173.

Upon information and belief, on February 20, 2018 Route 80 in the Township of lodi,
County of Bergen, State of New Jersey, was a public roadway.

Upon information and belief, on February 20, 2018, the defendant VALDEZ was
operating the aforesaid truck and driving it on Route 80 in the Township of Lodi, County
of Bergen, State of New Jersey.

On February 20, 2018, the plaintiff was operating the aforesaid automobile on Route 80
in the Township of Lodi, County of Bergen, State of New Jersey.

Upon information and belief, as the defendant VALDEZ was then and there proceeding,
the drive shaft and other parts of the truck became disconnected from the aforesaid truck.

Upon information and belief, after the drive shaft had become disconnected from the

Case 2:18-cV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 7 of 10 Page|D: 86

26.

27.

28,

29.

30.

aforesaid truck on February 20, 2018, a part of_ the truck that had become disconnected
from the truck Went through the front driver’s side window of the automobile that the
plaintiff was driving.
Upon information and belief, the part of the drive shaft that went through the driver’s side
window was and is known as a U-bolt.
The U-bolt struck the plaintiff in the face and head.
As a result thereof the plaintiff suffered serious injuries, including, but not limited to, one
or more depressed slcull fractures, brain trauma, complete avulsion of a portion of the soft
tissue on the side of his face and scalp, nerve damage, near loss of his left eye, deformity
of the face and head, post-traumatic stress disorder, post-traumatic temporomandibular
joint arthopathy, post-traumatic trismus secondary to crush injury of the left temporalis
muscle body and tendon, internal derangement of the left temporomandibular joint, pre-
impact terror, and mental and emotional distress.

§lR§T CLAIM F§ !R RELIEE A§ A§ MNST THE DEFE§DANT TANIS
Upon information and belief, the aforesaid occurrence and resulting injuries to the
plaintiff were caused by the negligent acts and omissions of the defendant TANIS, its
agents, servants, or employees which were committed on or before February 20, 2018.
Upon information and belief, the defendant TANIS was negligent, careless and reckless
in the ownership, maintenance, servicing, testing, lubrication, and inspection of the
aforesaid truck, and was otherwise negligent, careless and reckless, which caused and
permitted the drive shaft and related parts to become disconnected from the truck while it

was being operated on public roadway and a part of the drive shaft to strike and injure the

Case 2:18-cV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 8 of 10 Page|D: 87

31.

32.

33.

34.

35.

36.

37.

plaintiff, thereby causing him serious injury.
By reason of the foregoing, plaintiff sustained severe and permanent personal injuries and
was otherwise damaged.
Upon information and belief, the plaintist claim against the defendant
TANIS is not subject to N.J.S.A. §39:6A-8(a).
Upon information and belief, under the circumstances of this case, the defendant TANIS
is not a party entitled to the exemption from tort liability contained in N.J.S,A. §39:6A-
8(a).
Upon information and belief, to the extent that N.J.S.A. §39:6A-8(a) applies to the
plaintiffs claim against the defendant TANIS the plaintiff has sustained significant
disfigurement or scarring, displaced fractures, and a permanent injury within a reasonable
degree of medical probability, other than scarring or disfigurement

SECOND _(LAIM §§)R REI__.IEF AS A§ iAIN§T B! !TH DEFEBDL\§IS
Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 34 of
this Complaint as if fully set forth herein at length.
Upon information and belief, the aforesaid occurrence and injuries were caused by the
negligent acts and omissions of the defendant VALDEZ which were committed on or
prior to February 20, 2018.
Upon information and belief, the defendant VALDEZ Was negligent, careless and
reckless in the operation, management, use and control of the aforesaid truck, failed to
properly test, check, and inspect the truck before operating it on the day of the accident k

and prior thereto, failed to recognize the hazardous condition of the truck on February 20,

Case 2:18-cV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 9 of 10 Page|D: 88

38.

39.

41.

42.

2018 and, in response, to stop operating the truck on a public roadway, failed to keep the
tmck under proper control, failed to keep attentive to the condition of the tmck as he
drove it, and was otherwise negligent, careless and reckless.

By reason of the foregoing, plaintiff sustained severe and permanent personal injuries and
was otherwise damaged

Upon information and belief, the plaintiffs claim against the defendant VALDEZ is not
subject to N.J.S.A. §39:6A-8(a).

Upon information and belief, to the extent that N.J.S.A. §39:6A-8(a) applies to the
plaintiffs claim against the defendant VALDEZ, the plaintiff has sustained significant
disfigurement or scarring, displaced fractures, and a permanent injury within a reasonable
degree of medical probability, other than scarring or disfigurement

The defendant TANIS is vicariously liable for the negligent acts and omissions of the
defendant VALDEZ because the defendant VALDEZ engaged in such acts and
omissions during the course of and within the scope of his employment by the defendant
TANIS.

The defendant TANIS is liable for the negligent acts and omissions of the defendant
VALDEZ because the defendant VALDEZ used, operated and drove the aforesaid truck
with the permission and consent of the defendant TANIS.

WHEREFORE, plaintiff GARY BENNETI`, l]I, demands judgment against the

Defendants TANIS CONCRETE, INC and SERGIO R. VALDEZ for damages in an amount in

excess of $150,000 which will compensate him for his non-economic and economic injuries and

losses, together with pre-judgment and other interest and the costs and disbursements of this

Case 2:18-cV-10475-SRC-CLW Document 18 Filed 10/09/18 Page 10 of 10 Page|D: 89

action.

Dated: October _Q, 2018

By:

x //Z/

David B. owé?rs’, Esq.

Molod, Spitz & DeSantis, P.C.

35 Ioumal Square Plaza, Suite 1005
Jersey City, New Jersey 07306

Ph: (201) 479-0806

Dowens@molodspjg;.,gom

Joseph E. O’Connor, Esq., admitted Pro Hac Vice
O’Connor & Partners, PLLC

130 North Front Street, Suite 200

Kingston, New York 12401

Ph: (845) 303-8777

Fax: (845)303-8666

joconnor@onp_]aw.@m

Attomeys for Plaintiff, Gary Bennett, III

